On Rehearing.
Appellee’s first assignment on rehearing is that we erred in holding that his suit in the Sixtieth district court “was to prevent the Texas corporation from assigning its assets to the Delaware corporation, because said suit shows that it was to cancel an assignment that had previously been made”; the following statement from the first paragraph of our opinion answers this first assignment: “The purpose of the suit was to cancel ‘an attempted assignment’ of all the assets of the Texas corporation to the Delaware corporation.”
Appellee also assigns error against our fact conclusion to the effect that Judge O’Brien’s receiver had taken charge of the assets of the corporate defendants prior to the issuance of the injunction by Judge Murray; he says: “There was no evidence introduced in the record other than the sworn application of Plaintiff-in-Error. There was nothing in said affidavit that indicated that Campbell had at that time taken possession of the assets of the two corporations.” The facts are as stated in our opinion; these facts were not negatived by appellee in his petition for injunction. On that point appellee says: “The terms of Judge Murray’s injunction and the clear inference disclosed by the application for an injunction in this case, discloses that he had never entered upon his duties as a receiver.” Where a temporary injunction is granted on ex parte hearing the allegations of the petition must be construed strictly against the petitioner; the rule was thus stated by our Supreme Court in Gillis v. Rosenheimer, 64 Tex. 243: “The rule of pleading, that the statements of the party are to be taken most strongly against himself, is re-inforced in injunction suits by the further requirement that the material and essential elements which entitle him to relief shall be sufficiently certain to negative every reasonable inference arising upon the facts so stated, from which it might be deduced that he might not, under other sup-posable facts connected with the subject, thus be entitled to relief.” Gillis v. Rosenheimer, 64 Tex. 243; Santa Fe Town-Site Co. v. Norvell (Tex.Civ.App.) 187 S.W. 978; Carter v. Griffin, 32 Tex. 212, 213; Weaver v. Emison (Tex.Civ.App.) 153 S.W. 923; King v. Driver (Tex.Civ.App.) 160 S.W. 415; Kell Milling Co. v. Bank of Miami (Tex.Civ.App.) 168 S.W. 46. Since the facts found by us were not affirmatively negatived by the allegations of appellee’s petition, we did not err in receiving testimony on the point complained of by appellee and in resting our judgment, alternatively, on such facts. In this connection, appellee also asserts that we are in error in our statement of the scope of Judge Murray’s injunction, wherein we say that the receiver “was not enjoined from operating the business of the corporations, but *428only from taking possession of their properties.”
Since filing the original opinion we have given most careful consideration to the proposition of comity between courts of coordinate jurisdiction, the second point upon which we based our judgment dissolving appellee’s injunction. We are so thoroughly convinced of the correctness of our holding under this point that we withdraw our conclusion under the first point, and rest our judgment on the proposition of comity.
. Appellee’s motion for rehearing is in all things overruled.